Citation Nr: 0800335	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The RO determined the veteran failed to file a timely notice 
of disagreement (NOD) in response to the June 2003 rating 
decision.  It then considered correspondence submitted by his 
representative in March 2004 as a petition to reopen his 
claim for service connection for PTSD.  As a result, the RO 
issued a rating decision in November 2004 in which it 
characterized the issue as whether new and material evidence 
had been submitted to reopen the claim.  The RO reopened the 
claim based on new and material evidence, but then denied the 
claim on the merits following a de novo review.  

The Board, however, finds that the veteran did in fact submit 
a timely NOD in response to the June 2003 rating decision at 
issue.  In correspondence submitted in October 2003, so well 
within one year of notification of that decision, he wrote: 
"I have been diagnosted [sic] by my Dr. as having P.T.S.T. 
[sic] symptoms.  I don't see how I can be treated for 
P.T.S.D. symptoms and not be eligible for compensation."  
That statement was tantamount to a timely NOD.  See 38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 20.201 (2007); 
see also Gallegos v. Gober, 283 F. 3d 1309 (Fed. Cir. 2002) 
(an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  Since the June 2003 
decision is not final and binding on the veteran, there is no 
need to submit new and material evidence to reopen the claim.  
So the issue currently on appeal is as stated, whether he is 
entitled to service connection for PTSD.

To support his claim, the veteran testified at a hearing at 
the RO in August 2007 before the undersigned Veterans Law 
Judge of the Board.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD, irrespective 
of whether any of his alleged stressors in service occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate review.  
The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters from the RO dated in February 2003 and 
May 2004:  (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to his claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative, which includes VA outpatient treatment 
records.  During his hearing, it was agreed that the record 
would be held open for 30 days for the veteran to submit 
additional VA outpatient treatment record.  Although 
additional records were submitted, they appear to be 
duplicates of records previously considered by the RO, none 
of which lists a confirmed diagnosis of PTSD.  Lastly, since 
the Board has determined the veteran does not suffer from 
PTSD, a remand for a medical nexus opinion is not necessary 
to decide this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is needed to meet the requirements of the VCAA or the Court.



II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran claims that he developed PTSD as a 
result of stressors involving incidents of racial 
discrimination and harassment he experienced while serving in 
the Coast Guard.  Unfortunately, the veteran's claim fails 
because there is no evidence that he has ever been diagnosed 
with PTSD - irrespective of whether any of his alleged 
incidents are true.  

The only medical evidence in this case includes VA outpatient 
treatment records dated from 2002 to 2005.  These records 
show that the veteran was initially seen in December 2002 for 
psychiatric symptoms involving depression and anxiety.  
During the interview, the veteran apparently attributed his 
symptoms to PTSD due to a racial incident he experienced 
while serving in the Coast Guard.  However, the VA 
psychiatrist determined that the event and the resultant 
symptoms do not meet the criteria for a diagnosis of PTSD.  
Instead, the psychiatrist diagnosed the veteran with alcohol 
dependence, cocaine dependence in early remission, and 
substance-induced mood disorder - depressive type.  

The remaining VA outpatient treatment records also do not 
include a diagnosis of PTSD.  Although a January 2003 entry 
lists an initial diagnostic impression of "questionable post 
traumatic stress disorder," PTSD was later ruled out.  Thus, 
all of these records provide highly probative evidence 
against the veteran's claim in that they fail to establish 
the essential element of a diagnosis of PTSD. 

Since the veteran has not received a diagnosis of PTSD, his 
claim must be denied because he does not have any medical 
evidence confirming he has the condition at issue.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  

Indeed, the only evidence that the veteran has PTSD is his 
own unsubstantiated lay statements.  But the veteran is not 
competent to attribute his psychiatric symptoms 
to a diagnosis of PTSD.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Even were the Board to assume purely for the sake 
of argument that he is competent in this regard, his 
contentions are still outweighed by the medical records, none 
of which includes a diagnosis of PTSD.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.



ORDER

Service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


